DANIEL, Circuit Justice.
An attorney stands in the light of a trustee in respect of moneys collected for the latter, and eonse--quently cannot avail himself of the statute of limitations, which only begins to run from demand, directions to remit, or some equivalent act. This rule seems to be sustained by very respectable authority; and certainly is com-formable to justice and fair dealing. Taylor v. Bates, 5 Cow. 376; Rathbun v. Ingals, 7 Wend. 320; Hutchins v. Gilman, 9 N. H. 359. That may perhaps be considered as ending the trust relation, and the holding of the attorney afterwards would be adverse to, and not for the client. Walradt v. Maynard, 3 Barb. 584. For the protection of the attorney, the law is settled that he is not subject to an .action as to moneys collected nor to interest on such moneys, until the trust is ended by some of the means indicated. The cause of action ac-crues at that point of time, and as it would be unjust to subject an attorney to an action before he is thus put in default, so, on the -other hand, it would be equally unjust to allow him to obtain an advantage over his client, while trust relations exist between them. The •case of Denton v. Embury, 5 Eng. [10 Ark.] 228, we are not disposed to receive as authority. Although the money in the present case was in all probability collected as far back as 1836, yet no demand appears to have been made until the 19th of September, 184S; nor does any thing appear equivalent to a demand, -or to excuse it. previous to that time. This suit was commenced on the 5th of March, 1849, within three years after demand, and hence the defence of the statute of limitations cannot prevail. Judgment for plaintiff.